      Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 1 of 25 Page ID #:1



1    Jeffrey L. Kessler (pro hac vice forthcoming)
     jkessler@winston.com
2    David G. Feher (pro hac vice forthcoming)
     dfeher@winston.com
3    WINSTON & STRAWN LLP
     200 Park Avenue
4    New York, New York 10166
     Telephone: (212) 294- 6700
5    Facsimile: (212) 294-4700
6    Cardelle B. Spangler (pro hac vice forthcoming)
     cspangler@winston.com
7    WINSTON & STRAWN LLP
     35 West Wacker Drive
8    Chicago, Illinois 60601
     Telephone: (312) 558-5600
9    Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
12   Los Angeles, California 90071-1543
     Telephone: (213) 615-1700
13   Facsimile: (213) 615-1750
14   Attorneys for Plaintiffs
15                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
16                              WESTERN DIVISION
17   ALEX MORGAN, MEGAN RAPINOE,                       Case No. 2:19-CV-01717
     BECKY SAUERBRUNN, CARLI LLOYD,
18   MORGAN BRIAN, JANE CAMPBELL,
     DANIELLE COLAPRICO, ABBY                          PLAINTIFFS’ COLLECTIVE
19   DAHLKEMPER, TIERNA DAVIDSON,                      ACTION COMPLAINT FOR
     CRYSTAL DUNN, JULIE ERTZ, ADRIANNA                VIOLATIONS OF THE
20   FRANCH, ASHLYN HARRIS, TOBIN                      EQUAL PAY ACT AND
     HEATH, LINDSEY HORAN, ROSE                        CLASS ACTION
21   LAVELLE, ALLIE LONG, MERRITT                      COMPLAINT FOR
     MATHIAS, JESSICA MCDONALD,                        VIOLATIONS OF TITLE VII
22   SAMANTHA MEWIS, ALYSSA NAEHER,                    OF THE CIVIL RIGHTS ACT
     KELLEY O’HARA, CHRISTEN PRESS,                    OF 1964
23   MALLORY PUGH, CASEY SHORT, EMILY
     SONNETT, ANDI SULLIVAN AND                        DEMAND FOR JURY TRIAL
24   MCCALL ZERBONI,
25                Plaintiffs/Claimants,
26   vs.
27   UNITED STATES SOCCER FEDERATION,
     INC.,
28            Defendant/Respondent.

                                          COMPLAINT
      Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 2 of 25 Page ID #:2



1                               NATURE OF THE ACTION
2          1.    The United States Soccer Federation, Inc. (“USSF”) is the single,
3    common employer of female and male professional soccer players who play on the
4    United States Senior Women’s National Soccer Team (“WNT”) and the United States
5    Senior Men’s National Soccer Team (“MNT”). Despite the fact that these female and
6    male players are called upon to perform the same job responsibilities on their teams
7    and participate in international competitions for their single common employer, the
8    USSF, the female players have been consistently paid less money than their male
9    counterparts. This is true even though their performance has been superior to that of
10   the male players – with the female players, in contrast to male players, becoming
11   world champions.
12         2.    The USSF has claimed that its mission is to “promote and govern soccer
13   in the United States in order to make it the preeminent sport recognized for excellence
14   in participation, spectator appeal, international competitions and gender equality.”
15   (Emphasis added.) In reality, the USSF has utterly failed to promote gender equality.
16   It has stubbornly refused to treat its female employees who are members of the WNT
17   equally to its male employees who are members of the MNT. The USSF, in fact, has
18   admitted that it pays its female player employees less than its male player employees
19   and has gone so far as to claim that “market realities are such that the women do not
20   deserve to be paid equally to the men.” The USSF admits to such purposeful gender
21   discrimination even during times when the WNT earned more profit, played more
22   games, won more games, earned more championships, and/or garnered higher
23   television audiences.
24         3.    During his 2017 campaign for president of the USSF, current President
25   Carlos Cordeiro, who had been a member of the USSF’s Board of Directors since
26   2007 and Vice President of the USSF from 2016 to February 2018, admitted, “Our
27   women’s teams should be respected and valued as much as our men’s teams, but our
28   female players have not been treated equally.” The USSF, however, has paid only lip

                                               1
                                          COMPLAINT
      Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 3 of 25 Page ID #:3



1    service to gender equality and continues to practice gender-based discrimination
2    against its champion female employees on the WNT in comparison to its less
3    successful male employees on the MNT.
4          4.     This collective and class action is brought by current female employees
5    of the USSF who play on the WNT for violations of the Equal Pay Act (“EPA”), 29
6    U.S.C. § 206(d) et seq., and Title VII of the Civil Rights Act of 1964, as amended, 42
7    U.S.C. § 2000e et seq. (“Title VII”), on behalf of themselves and all other similarly
8    situated current and former WNT players who the USSF has subjected to its
9    continuing policies and practices of gender discrimination. The USSF discriminates
10   against Plaintiffs, and the class that they seek to represent, by paying them less than
11   members of the MNT for substantially equal work and by denying them at least equal
12   playing, training, and travel conditions; equal promotion of their games; equal support
13   and development for their games; and other terms and conditions of employment
14   equal to the MNT.
15         5.     This action seeks an end to the USSF’s discriminatory practices, and an
16   award to make Plaintiffs and the class whole, as well as to provide for liquidated and
17   punitive damages and all other appropriate relief.
18                                         PARTIES
19         6.     Alex Morgan is a woman who resides in Maitland, Florida during the
20   National Women’s Soccer League season and in Manhattan Beach, California during
21   the off-season. During times relevant to this lawsuit, Plaintiff Morgan has been
22   employed by the USSF as a member of the WNT.
23         7.     Megan Rapinoe is a woman who resides in Seattle, Washington. During
24   times relevant to this lawsuit, Plaintiff Rapinoe has been employed by the USSF as a
25   member of the WNT.
26         8.     Becky Sauerbrunn is a woman who resides in Portland, Oregon. During
27   times relevant to this lawsuit, Plaintiff Sauerbrunn has been employed by the USSF as
28   a member of the WNT.

                                                2
                                           COMPLAINT
      Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 4 of 25 Page ID #:4



1          9.      Carli Lloyd is a woman who resides in Medford, New Jersey. During
2    times relevant to this lawsuit, Plaintiff Lloyd has been employed by the USSF as a
3    member of the WNT.
4          10.     Morgan Brian is a woman who resides in Chicago, Illinois. During times
5    relevant to this lawsuit, Plaintiff Brian has been employed by the USSF as a member
6    of the WNT.
7          11.     Jane Campbell is a woman who resides in Houston, Texas. During times
8    relevant to this lawsuit, Plaintiff Campbell has been employed by the USSF as a
9    member of the WNT.
10         12.     Danielle Colaprico is a woman who resides in Freehold, New Jersey.
11   During times relevant to this lawsuit, Plaintiff Colaprico has been employed by the
12   USSF as a member of the WNT.
13         13.     Abby Dahlkemper is a woman who resides in Menlo Park, California.
14   During times relevant to this lawsuit, Plaintiff Dahlkemper has been employed by the
15   USSF as a member of the WNT.
16         14.     Tierna Davidson is a woman who resides in Menlo Park, California.
17   During times relevant to this lawsuit, Plaintiff Davidson has been employed by the
18   USSF as a member of the WNT.
19         15.     Crystal Dunn is a woman who resides in Rockville Centre, New York.
20   During times relevant to this lawsuit, Plaintiff Dunn has been employed by the USSF
21   as a member of the WNT.
22         16.     Julie Ertz is a woman who resides in Philadelphia, Pennsylvania. During
23   times relevant to this lawsuit, Plaintiff Ertz has been employed by the USSF as a
24   member of the WNT.
25         17.     Adrianna Franch is a woman who resides in Beaverton, Oregon. During
26   times relevant to this lawsuit, Plaintiff Franch has been employed by the USSF as a
27   member of the WNT.
28

                                               3
                                          COMPLAINT
      Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 5 of 25 Page ID #:5



1          18.     Ashlyn Harris is a woman who resides in Altamonte Springs, Florida.
2    During times relevant to this lawsuit, Plaintiff Harris has been employed by the USSF
3    as a member of the WNT.
4          19.     Tobin Heath is a woman who resides in Portland, Oregon. During times
5    relevant to this lawsuit, Plaintiff Heath has been employed by the USSF as a member
6    of the WNT.
7          20.     Lindsey Horan is a woman who resides in Golden, Colorado. During
8    times relevant to this lawsuit, Plaintiff Horan has been employed by the USSF as a
9    member of the WNT.
10         21.     Rose Lavelle is a woman who resides in Cincinnati, Ohio. During times
11   relevant to this lawsuit, Plaintiff Lavelle has been employed by the USSF as a member
12   of the WNT since 2017.
13         22.     Allie Long is a woman who resides in Tacoma, Washington. During
14   times relevant to this lawsuit, Plaintiff Long has been employed by the USSF as a
15   member of the WNT.
16         23.     Merritt Mathias is a woman who resides in Portland, Oregon. During
17   times relevant to this lawsuit, Plaintiff Mathias has been employed by the USSF as a
18   member of the WNT.
19         24.     Jessica McDonald is a woman who resides in Chapel Hill, North
20   Carolina.   During times relevant to this lawsuit, Plaintiff McDonald has been
21   employed by the USSF as a member of the WNT.
22         25.     Samantha Mewis is a woman who resides in Dorchester, Massachusetts.
23   During times relevant to this lawsuit, Plaintiff Mewis has been employed by the USSF
24   as a member of the WNT.
25         26.     Alyssa Naeher is a woman who resides in Charlotte, North Carolina.
26   During times relevant to this lawsuit, Plaintiff Naeher has been employed by the
27   USSF as a member of the WNT.
28

                                               4
                                          COMPLAINT
      Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 6 of 25 Page ID #:6



1          27.     Kelley O’Hara is a woman who resides in Atlanta, Georgia. During
2    times relevant to this lawsuit, Plaintiff O’Hara has been employed by the USSF as a
3    member of the WNT.
4          28.     Christen Press is a woman who resides in Palos Verdes, California.
5    During times relevant to this lawsuit, Plaintiff Press has been employed by the USSF
6    as a member of the WNT.
7          29.     Mallory Pugh is a woman who resides in Highlands Ranch, Colorado.
8    During times relevant to this lawsuit, Plaintiff Pugh has been employed by the USSF
9    as a member of the WNT.
10         30.     Casey Short is a woman who resides in Chicago, Illinois. During times
11   relevant to this lawsuit, Plaintiff Short has been employed by the USSF as a member
12   of the WNT.
13         31.     Emily Sonnett is a woman who resides in Marietta, Georgia. During
14   times relevant to this lawsuit, Plaintiff Sonnett has been employed by the USSF as a
15   member of the WNT.
16         32.     Andi Sullivan is a woman who resides in Rockville, Maryland. During
17   times relevant to this lawsuit, Plaintiff Sullivan has been employed by the USSF as a
18   member of the WNT.
19         33.     McCall Zerboni is a woman who resides in Raleigh, North Carolina
20   during the National Women’s Soccer League season and in San Juan Capistrano,
21   California with her family during the off-season.     During times relevant to this
22   lawsuit, Plaintiff Zerboni has been employed by the USSF as a member of the WNT.
23         34.     Defendant USSF is a 501(c)(3) not-for-profit corporation domiciled in
24   the State of New York, headquartered in Chicago, Illinois and with operations
25   throughout the United States, including in Los Angeles County, California. At all
26   times relevant hereto, the USSF employed more than 500 people including, but not
27   limited to, Plaintiffs and all current and former members of the WNT and the MNT,
28

                                               5
                                          COMPLAINT
      Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 7 of 25 Page ID #:7



1    all of whom performed their employment services as players in training camps and
2    games throughout the United States, including in Los Angeles County, California.
3                               JURISDICTION AND VENUE
4          35.    This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332
5    because Plaintiffs assert federal claims under the Equal Pay Act and Title VII.
6          36.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)-(c)
7    because a Plaintiff resides in this district; all Plaintiffs perform work in this district,
8    including attending training camps for extensive periods of time and playing WNT
9    games; the USSF conducts substantial business throughout this district, including, but
10   not limited to, maintaining the U.S. Soccer National Training Center in Carson,
11   California where USSF, among other things, evaluates WNT players at training camps
12   and hosts WNT games; and events giving rise to claims herein occurred in this district
13   including, but not limited to, WNT players attending training camps and playing
14   games.
15                                FACTUAL ALLEGATIONS
16         37.    The USSF is the common employer of the players on the WNT and the
17   MNT. It centrally manages and controls every aspect of the senior national team
18   program for both teams and their female and male members. This includes, for
19   example, selecting and hiring their members as employees; setting and providing them
20   with their pay; hiring their coaches, trainers, nutritionists, doctors, massage therapists,
21   administrators and other staff people; deciding the number of games the employees
22   play, the location of games, the opponents for games, the tournaments in which they
23   participate, and nature, timing and funding for promotion of the games; determining
24   the surface of the fields on which their employees play; scheduling times and
25   locations for training camps; granting access to practice fields, locker rooms and
26   exercise equipment during camps; setting ticket prices for home games; and deciding
27   whether to charter a flight for employees or require they travel commercially for
28

                                                 6
                                            COMPLAINT
      Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 8 of 25 Page ID #:8



1    games.      Every aspect of the players’ employment on both teams is commonly
2    controlled by and dictated by the USSF, as the common employer.
3          38.     This centralized management and control has permitted the USSF to
4    perpetuate gender-based discrimination against Plaintiffs and the class they seek to
5    represent in nearly every aspect of their employment.
6          39.     This is the case even though the WNT has achieved unmatched success
7    in international soccer leading to world championships and substantial profits for the
8    USSF and even though Plaintiffs are required to perform the same job duties that
9    require equal skill, effort and responsibilities performed under similar working
10   conditions as the male MNT players.
11         A.      The WNT Has Achieved Unmatched Success in International Soccer
12                 Leading to Substantial Profits for the USSF as Plaintiffs’ Employer.
13         40.     The WNT has enjoyed unparalleled success in international soccer. The
14   team has won three World Cup titles, most recently in 2015, four Olympic Gold
15   Medals and numerous other international competitions. It is the three-time winner of
16   the U.S. Olympic Committee’s Team of the Year Award and has been Sports
17   Illustrated’s Athlete of the Year. The WNT is currently ranked number one in the
18   world, a position it has held ten out of the last eleven years.
19         41.     The July 5, 2015 World Cup title game garnered approximately 23
20   million viewers, making it the most watched soccer game in American TV history.
21   The post-Cup Victory Tour drew tens of thousands of fans to soccer stadiums across
22   the United States, a trend that continued years after that historic achievement.
23         42.     The WNT’s success on the field has translated into substantial revenue
24   generation and profits for the USSF. In fact, during the period relevant to this case,
25   the WNT earned more in profit and/or revenue than the MNT.
26         43.     For example, for FY2016 (April 1, 2015-March 31, 2016), the USSF
27   budgeted a combined net loss for the national teams of $429,929. But thanks largely
28   to the success of the female players on the WNT, the USSF revised its projections

                                                  7
                                             COMPLAINT
      Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 9 of 25 Page ID #:9



1    upward to include a $17.7 million profit. The net profit for the WNT outstripped net
2    profit for the MNT because the female players on the WNT were more successful in
3    competition than the male players on the MNT – while being paid substantially less.
4          B.     Plaintiffs Are Required to Perform the Same Job Duties that Require
5                 Equal Skill, Effort and Responsibilities Performed under Similar
6                 Working Conditions as MNT Players.
7          44.    Notwithstanding     the   unbridled    on-field   success   and    financial
8    contributions of the WNT players, the USSF has and continues to have a policy and
9    practice of discriminating against Plaintiffs based upon their gender by treating them
10   substantially less favorably than members of the MNT with regard to pay and other
11   terms and conditions of employment despite the USSF requiring Plaintiffs to perform
12   the same job duties that require equal skill, effort and responsibilities performed under
13   similar working conditions as MNT players.
14         45.    As their common employer, the USSF, for example, has and continues to
15   require that Plaintiffs and male players on the MNT be available for training and any
16   games requested by the USSF; maintain a high level of competitive soccer skills and
17   physical conditioning such that they can compete as elite soccer players; not use
18   illegal or banned drugs or any other harmful substances; serve as a spokesperson for
19   soccer and devote reasonable best efforts to promoting and developing the sport of
20   soccer in the U.S.; grant all reasonable requests by the USSF to promote games and to
21   participate in a reasonable number of media interviews and other media sessions;
22   participate in autograph sessions; devote whatever time is reasonable and necessary to
23   perform their duties as players and spokespeople; comport themselves, at all times, in
24   a manner befitting their positions as members of the WNT and MNT and
25   spokespersons and representatives of the USSF and the sport of soccer; and comply
26   with the USSF’s reasonable rules and regulations.
27         46.    As their common employer, the USSF also has and continues to require
28   that Plaintiffs and male players on the MNT maintain competitive soccer skills,

                                                8
                                            COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 10 of 25 Page ID #:10



1    physical conditioning and overall health by undergoing rigorous training routines
2    (endurance running, weight training, etc.) and by adhering to certain nutrition,
3    physical therapy and other regimens. They must attend training camps and practices,
4    participate in skills drills and play scrimmages and other practice events.
5            47.    As their common employer, the USSF also has and continues to require
6    Plaintiffs and male players on the MNT to travel nationally and internationally as
7    necessary for competitive games, which are the same in length, physical and mental
8    demand, and playing environment and conditions throughout the United States and
9    globally.     Plaintiffs and MNT players do not work in a single location, but are
10   required to perform and work in games throughout the United States and globally,
11   according to the playing schedule set by the USSF.
12           48.    Plaintiffs and similarly situated male employees of the USSF must adhere
13   to the same rules of the game of soccer as established by the Federation Internationale
14   de Football Association (“FIFA”). They play on the same size field; use the same size
15   ball; have the same duration of matches and play by the same rules regarding start and
16   restart of play, offside, fouls and misconduct, free kicks, penalty kicks, throw-ins,
17   goals kicks, corner kicks, etc.
18           49.    In light of the WNT’s on-field success, Plaintiffs often spend more time
19   practicing for and playing in matches, more time in training camps, more time
20   traveling and more time participating in media sessions, among other duties and
21   responsibilities, than similarly situated MNT players.
22           50.    For example, from 2015 through 2018, the WNT played nineteen more
23   games than the MNT played over that same period of time. As the MNT averaged
24   approximately seventeen games per year in that time frame, the WNT played the
25   equivalent of more than one additional MNT calendar year season from 2015 through
26   2018.
27           51.    The USSF, nevertheless, has paid and continues to pay Plaintiffs less
28   than similarly situated MNT players.

                                                 9
                                            COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 11 of 25 Page ID #:11



1          C.     The USSF Has a Policy and Practice of Discriminating Against
2                 Members of the WNT, Including Plaintiffs, on the Basis of Gender
3                 by Paying Them Less Than Similarly Situated MNT Players.
4          52.    Beginning as early as 2012 and at various times thereafter, members of
5    the WNT through their union, the WNT Players’ Association (“WNTPA”), have
6    demanded that the USSF offer WNT players pay equal to pay afforded to MNT
7    players. These demands, however, have been rejected, and the USSF has paid and
8    continues to pay WNT players less for comparable services than the USSF pays to
9    male players on the MNT.
10         53.    Under the pay structure in effect from January 1, 2001 through December
11   31, 2018, MNT players received a minimum amount (currently $5,000) to play in each
12   game, regardless of the outcome. That minimum can increase to amounts currently
13   ranging from $6,250 to $17,625 per game, depending on the level of their opponent
14   (FIFA-ranked 1-10, FIFA-ranked 11-24, FIFA ranked above 25) and whether they win
15   or tie the game.
16         54.    The USSF has continually rejected WNT players’ requests for pay equal
17   to the pay afforded to MNT players. In response to their demand in 2012, the USSF
18   offered WNT players compensation only if they won games against FIFA-ranked top
19   ten teams. The USSF would not have paid them for losing games, tying games or
20   winning against teams ranked outside of the top ten.
21         55.    In response to the WNT players’ demand for equal pay in 2016, a
22   representative of the USSF admitted that the USSF has and will continue to have a
23   practice of gender-based pay discrimination. The representative pronounced, “market
24   realities are such that the women do not deserve to be paid equally to the men.” The
25   USSF made this statement after it already had conceded that the WNT outperformed
26   the MNT in both revenue and profit the prior year.
27
28

                                               10
                                          COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 12 of 25 Page ID #:12



1          56.    The USSF has never offered female WNT players pay at least equal to
2    the pay afforded to male MNT players. In fact, the USSF has admitted that WNT
3    players have been paid less than comparable male MNT players.
4          57.    From March 19, 2013 through December 31, 2016, WNT players could
5    earn a maximum salary of $72,000 plus bonuses for winning non-tournament games
6    called “friendlies,” for World Cup-related appearances and victories, and for
7    placement at the Olympics.
8          58.    A comparison of the WNT and MNT pay shows that if each team played
9    20 friendlies in a year and each team won all twenty friendlies, female WNT players
10   would earn a maximum of $99,000 or $4,950 per game, while similarly situated male
11   MNT players would earn an average of $263,320 or $13,166 per game against the
12   various levels of competition they would face. A 20-game winning top tier WNT
13   player would earn only 38% of the compensation of a similarly situated MNT player.
14         59.    The compensation afforded WNT players for World Cup competition
15   was even more strikingly disparate than for friendlies.
16         60.    From March 19, 2013 through December 31, 2016, WNT players earned
17   only $15,000 total for being asked to try out for the World Cup team and for making
18   the team roster. MNT players, on the other hand, earned $55,000 each for making
19   their team’s roster in 2014 and could have earned $68,750 each for making their
20   team’s roster in 2018.
21         61.    The pay for advancement through the rounds of the World Cup was so
22   skewed that, in 2014, the USSF provided the MNT with performance bonuses totaling
23   $5,375,000 for losing in the Round of 16, while, in 2015, the USSF provided the
24   WNT with only $1,725,000 for winning the entire tournament. The WNT earned
25   more than three times less than the MNT while performing demonstrably better.
26         62.    The WNTPA entered into a new collective bargaining agreement with the
27   USSF effective January 1, 2017 (“2017 CBA”). During collective bargaining for a
28

                                                11
                                           COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 13 of 25 Page ID #:13



1    new contract, USSF rejected requests for compensation for the WNT players that
2    would have been at least equal to that afforded to the male MNT players.
3          63.    The WNTPA even proposed a revenue-sharing model that would test the
4    USSF’s “market realities” theory. Under this model, player compensation would
5    increase in years in which the USSF derived more revenue from WNT activities and
6    player compensation would be less if revenue from those activities decreased. This
7    showed the players’ willingness to share in the risk and reward of the economic
8    success of the WNT. The USSF categorically rejected this model as well.
9          64.    The USSF continues its policy and practice of paying female WNT
10   players less than similarly situated male MNT players on a per game basis.
11         65.    Each Plaintiff has and continues to earn less compensation on a per game
12   basis than comparable male players on the MNT.
13         66.    The USSF has no legitimate, non-discriminatory reason for this gross
14   disparity in pay, nor can it be explained away by any bona fide seniority, merit or
15   incentive system or any other factor other than sex.
16         D.     The USSF Has a Policy and Practice of Discriminating Against
17                Members of the WNT, Including Plaintiffs, on the Basis of Gender
18                by Providing Them with Less Favorable Terms and Conditions of
19                Employment Than Similarly Situated MNT Players.
20         67.    The USSF’s ongoing policies and practices of intentional gender
21   discrimination extend beyond pay and into nearly every aspect of Plaintiffs and
22   similarly situated WNT players’ work conditions. This includes playing, training and
23   travel conditions; promotion of their games; support and development for their games
24   and other terms and conditions of their employment that are less favorable than
25   provided to MNT players.
26         68.    For example, the USSF has complete control over the surfaces, i.e., grass,
27   grass overlay or artificial surfaces such as turf, on which the national teams play their
28   home matches. Playing on inferior surfaces, including artificial turf, can lead to

                                                12
                                           COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 14 of 25 Page ID #:14



1    significant, career-threatening injuries. Such surfaces also affect fundamentals of the
2    games, including the way the ball bounces and how the ball can be struck.
3           69.   At times relevant hereto, the USSF subjected Plaintiffs and similarly
4    situated current and former WNT players to matches on inferior surfaces at a rate far
5    in excess of that required of MNT players.
6           70.   For example, from January 1, 2014 through December 31, 2017, the
7    WNT played 62 domestic matches, 13 (21%) of which were played on artificial
8    surfaces. During that same period of time, the MNT played 49 domestic matches,
9    only 1 (2%) of which was played on an artificial surface.
10          71.   During this same time period, the USSF arranged for natural grass to be
11   installed temporarily over artificial surfaces for 8 MNT domestic matches, including 3
12   venues where the USSF did not temporarily install natural grass when the WNT
13   played in those same venues. The USSF provided a temporary natural grass overlay
14   for the WNT only once during this same time period.
15          72.   The USSF has complete control over whether it requires WNT and MNT
16   players to take commercial flights or chooses to charter flights for the teams. Charter
17   flights provide for more physical comfort, less risk of lost baggage or missed
18   connections and better opportunity for rest before and after games, among other
19   benefits.
20          73.   The USSF provides the MNT with the benefit of charter flights more
21   frequently than it does for the WNT. In 2017, for example, the USSF chartered flights
22   for the MNT on at least seventeen occasions, while failing to do so even once for the
23   WNT.
24          74.   The USSF has complete control over the timing and manner of and
25   resources it devotes to promote national team games. Among other things, the USSF
26   has allocated less resources promoting WNT games than it has allocated promoting
27   MNT games; has not announced WNT games with sufficient notice to allow for
28

                                               13
                                          COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 15 of 25 Page ID #:15



1    maximum attendance; and has not used all available means to promote WNT games in
2    a manner at least equal to MNT games.
3          75.    In December 2017, the former President of Soccer United Marketing –
4    the for-profit marketing company the USSF has used for many years to market the
5    national teams and other soccer entities – acknowledged that the WNT has been
6    under-marketed. She further acknowledged that the USSF has “taken the WNT for
7    granted” and agreed that there was a need for the USSF to invest equally in the WNT
8    and MNT.
9          76.    Such disparate treatment in the promotion of the WNT has a direct and
10   negative effect not only on revenue generated by the WNT but compensation in the
11   form of ticket share revenue – an amount paid by the USSF to each national team for
12   each ticket sold to their USSF-promoted home friendlies. When fewer people know
13   about a game, fewer people buy tickets to the game and fewer dollars are generated
14   from the game.
15         77.    The USSF further continues to discriminate against Plaintiffs and
16   similarly situated WNT players by having set ticket prices to the WNT games at a
17   lower price than for MNT games. The USSF’s unilateral decision to set such lower
18   ticket prices, coupled with its decision to provide substantially less marketing and
19   promotion support to the WNT, results in USSF-manufactured revenue depression for
20   the WNT, which is then used as pretext for lower compensation for Plaintiffs.
21         78.    The USSF has no legitimate, non-discriminatory reason for the gross
22   disparity in the terms and conditions of employment to which it has subjected and
23   continues to subject Plaintiffs and the class they seek to represent.
24                        COLLECTIVE ACTION ALLEGATIONS
25     The Fair Labor Standards Act of 1938, as amended by the Equal Pay Act, 29
26                                     U.S.C. §§ 206 et seq.
27         79.    Plaintiffs re-allege and incorporate by reference each and every allegation
28   contained in the previous paragraphs of this Complaint as if fully set forth herein.

                                                 14
                                            COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 16 of 25 Page ID #:16



1          80.    The USSF has engaged in systemic gender-based pay discrimination
2    against its female WNT employees.         The USSF has caused, contributed to, and
3    perpetuated gender-based pay disparities through common policies, practices, and
4    procedures, including but not limited to common compensation policies, common
5    conduct management policies, and centralized decision-making.
6          81.    Plaintiffs bring collective claims alleging violations of the Equal Pay Act
7    of 1963 (“EPA”) pursuant to 29 U.S.C. § 216(b).
8          82.    Plaintiffs seek to be appointed as representatives of the collective.
9          83.    Plaintiffs and the collective are similarly situated in that they are all
10   current or former female WNT employees of the USSF who all have been and/or are
11   being subjected to and adversely affected by the USSF’s common policies and
12   practices of paying them less than male MNT players for substantially the same or
13   similar work.
14         84.    Questions of law and fact common to each Plaintiff and the respective
15   similarly situated current and former employees that she seeks to represent include but
16   are not limited to the following:
17                a.    Whether the USSF has an unlawful common policy or practice of
18   paying members of the collective less than similarly situated male employees for
19   substantially equal or similar work, when viewed as a composite of skill, effort, and
20   responsibility, and performed under similar working conditions.
21                b.    Whether the USSF unlawfully failed and continues to fail to
22   compensate members of the collective at a level commensurate with similarly situated
23   male employees.
24                c.    Whether the USSF has willfully violated the EPA by intentionally,
25   knowingly, and/or deliberately paying female WNT employees less than its male
26   MNT employees for substantially equal or similar work.
27                d.    Whether the USSF’s common policy or practice of paying
28   members of the collective less than similarly situated male employees for substantially

                                                15
                                            COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 17 of 25 Page ID #:17



1    equal or similar work can be explained away by any bona fide seniority, merit or
2    incentive system or any other factor other than sex.
3          85.    Counts for violation of the EPA may be brought and maintained as an
4    “opt-in” collective action pursuant to 29 U.S.C. § 216(b) for all claims asserted by
5    Plaintiffs, because their claims are similar to the claims of the similarly situated
6    employees whom they seek to represent.
7          86.    Plaintiffs and the respective employees they seek to represent are (a)
8    similarly situated and (b) subjected to Defendant’s common compensation policies,
9    practices, and procedures and centralized decision-making resulting in unequal pay
10   based on sex by failing to compensate Plaintiffs at a level commensurate with male
11   employees who perform substantially equal or similar work.
12                           CLASS ACTION ALLEGATIONS
13           Violation of Title VII of the Civil Rights Act of 1964, as amended,
14                                 42 U.S.C. §§ 2000e, et seq.
15         87.    Plaintiffs Morgan, Lloyd, Rapinoe and Sauerbrunn each filed a charge of
16   discrimination with the Equal Employment Opportunity Commission (“EEOC”) on
17   March 30, 2016 on behalf of themselves and all similarly situated WNT players
18   alleging the USSF had discriminated against them on the basis of sex.
19         88.    On February 5, 2019, the EEOC issued Plaintiffs Morgan, Lloyd,
20   Rapinoe and Sauerbrunn Notices of Right to Sue, which these Plaintiffs each received
21   on February 11, 2019. True and accurate copies of Plaintiffs Morgan, Lloyd, Rapinoe
22   and Sauerbrunn’s Notices of Right to Sue are attached to this Complaint as Exhibit A.
23         89.    Plaintiffs Morgan, Lloyd, Rapinoe and Sauerbrunn have exhausted their
24   administrative remedies and have brought this action in a timely manner.
25         90.    Plaintiffs Morgan, Lloyd, Rapinoe and Sauerbrunn bring this action as a
26   class action under Rules 23(a), 23(b)(2) and 23(b)(3) of the Federal Rules of Civil
27   Procedure, on behalf of themselves and all others similarly situated.
28

                                                16
                                           COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 18 of 25 Page ID #:18



1          91.    Specifically, the class Plaintiffs Morgan, Lloyd, Rapinoe and Sauerbrunn
2    seek to represent is comprised of all current and/or former WNT players who were
3    members of the WNT at any time from February 4, 2015 through the date of final
4    judgment, or the date of the resolution of any appeals therefrom, whichever is later.
5          92.    The Class contains more than fifty (50) individuals, all of whom are
6    readily ascertainable based on the USSF’s payroll records, and is so numerous that
7    joinder of all members is impracticable.
8          93.    Plaintiffs Lloyd, Morgan, Rapinoe and Sauerbrunn’s claims are typical of
9    the claims of the other members of the Class because the USSF’s discriminatory acts
10   of subjecting WNT players to terms and conditions of employment less favorable than
11   MNT players has injured Plaintiffs Lloyd, Morgan, Rapinoe and Sauerbrunn and the
12   members of the Class.
13         94.    Plaintiffs Morgan, Lloyd, Rapinoe and Sauerbrunn and other Class
14   Members sustained damages arising out of the USSF’s common course of conduct in
15   violation of law as complained herein. The injuries and damages of each member of
16   the Class were directly caused by the USSF’s wrongful conduct in violation of laws as
17   alleged herein.
18         95.    Plaintiffs Morgan, Lloyd, Rapinoe and Sauerbrunn will fairly and
19   adequately protect the interests of the members of the Class and have retained counsel
20   competent and experienced in class action litigation.
21         96.    Common questions of law and fact exist as to all members of the Class
22   which predominate over any questions affecting solely individual members of the
23   Class. Among the questions of law and fact common to the Class include:
24                a.    Whether the USSF discriminates against the Class in violation of
25   Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, et seq., as amended by the Civil
26   Rights Act of 1991 (“Title VII”), by subjecting them to different treatment on the
27   basis of their gender, and whether Plaintiffs and the Class have suffered disparate
28

                                                17
                                           COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 19 of 25 Page ID #:19



1    impact and/or disparate treatment discrimination as a result of Defendant’s wrongful
2    conduct.
3                   b.    Whether there are legitimate, non-discriminatory reasons for this
4    gross disparity of wages and other terms and conditions of employment and whether
5    those reasons are pretext for unlawful gender discrimination.
6                   c.    Whether the USSF has willfully violated Title VII by intentionally,
7    knowingly, and/or deliberately subjecting WNT players to terms and conditions of
8    employment less favorable than MNT players.
9                   d.    Whether, as a result of the USSF’s ongoing conduct, violation of
10   Title VII, and/or willful discrimination, Plaintiff and similarly situated former and
11   current WNT members have suffered and will continue to suffer harm, including but
12   not limited to lost earnings, lost benefits, and other financial loss, as well as non-
13   economic damages.
14            97.   The USSF’s policies at issue apply uniformly to all members of the
15   Class.
16            98.   The prosecution of separate actions by individual members of the Class
17   would create the risk of:
18                  a.    Inconsistent or varying adjudications with respect to individual
19   class members that would establish incompatible standards of conduct for the party
20   opposing the Class; or
21                  b.    Adjudications with respect to individual class members that, as a
22   practical matter, would be dispositive of the interests of the other members not parties
23   to the individual adjudications or would substantially impair or impede their abilities
24   to protect their interests.
25            99.   In construing and enforcing their uniform agreements, rules, and
26   practices, and in taking and planning to take the actions described in this Complaint,
27   the USSF has acted or refused to act on grounds that apply generally to each of the
28

                                                18
                                            COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 20 of 25 Page ID #:20



1    Plaintiffs, so that final injunctive relief or corresponding declaratory relief would be
2    appropriate for the Class as a whole.
3          100. A class action is superior to other available methods for the fair and
4    efficient adjudication of this controversy because joinder of all Class Members is
5    impracticable. The prosecution of separate actions by individual members of the Class
6    would impose heavy burdens upon the courts and the USSF, and would create a risk
7    of inconsistent or varying adjudications of the questions of law and fact common to
8    the Class. A class action, on the other hand, would achieve substantial economies of
9    time, effort and expense, and would ensure uniformity of decision as to persons
10   similarly situated without sacrificing procedural fairness or bringing about other
11   undesirable results.
12         101. The interest of members of the Class in individually controlling the
13   prosecution of separate actions is theoretical rather than practical. The Class has a
14   high degree of cohesion, and prosecution of the action through representatives would
15   be unobjectionable. The amounts at stake for Class Members, while substantial in the
16   aggregate, are not great enough individually to enable them to maintain separate suits
17   against the USSF. Plaintiffs do not anticipate any difficulty in the management of this
18   action as a class action.
19                                   CAUSES OF ACTION
20                                           COUNT I
21                                       Equal Pay Act
22      (The Fair Labor Standards Act of 1938, as amended by the Equal Pay Act,
23                                  29 U.S.C. §§ 206 et seq.)
24         102. Plaintiffs re-allege and incorporate by reference each and every allegation
25   contained in the previous paragraphs of this Complaint as if fully set forth herein.
26         103. The USSF has discriminated against Plaintiffs and the collective in
27   violation of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 206 et seq., as
28   amended by the Equal Pay Act of 1963 (“EPA”).

                                                19
                                             COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 21 of 25 Page ID #:21



1          104. The USSF has paid Plaintiffs and the collective less than similarly
2    situated male employees performing equal work on jobs the performance of which
3    require equal skill, effort and responsibility and which are performed under similar
4    working conditions.
5          105. The differential in pay between Plaintiffs and the collective on the one
6    hand and similarly situated male employees on the other was and is not due to any
7    bona fide seniority, merit or incentive system or any other factor other than sex, but
8    was because of gender.
9          106. The USSF did not act in good faith and created and perpetuated gender-
10   based wage discrimination in violation of the EPA.
11         107. The foregoing conduct constitutes a willful violation of the EPA within
12   the meaning of 29 U.S.C. § 255(a). The three-year statute of limitations applies to the
13   USSF’s EPA violations because the USSF’s EPA violations were and are willful.
14         108. As a result of the USSF’s gender-based discriminatory policies and/or
15   practices as described above, female WNT employees have suffered damages
16   including, but not limited to, lost past and future income, compensation and benefits.
17         109. Plaintiffs request relief as hereinafter described.
18                                   PRAYER FOR RELIEF
19         WHEREFORE, Plaintiffs, on behalf of themselves and members of the
20   collective, pray for relief as follows:
21                a.     Certify this action as a collective action under the EPA, designate
22   Plaintiffs as the representatives of the collective, promptly issue notice pursuant to 29
23   U.S.C. § 216(b) to all similarly situated members of the collective which (1) apprises
24   them of the pendency of this action and (2) permits them to assert timely EPA claims
25   in this action by filing individual Consent to Join forms pursuant to 29 U.S.C. §
26   216(b); and toll the statute of limitations on the claims of all members of the collective
27   from the date the original Complaint was filed until the collective members are
28

                                                  20
                                               COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 22 of 25 Page ID #:22



1    provided with reasonable notice of the pendency of this action and a fair opportunity
2    to exercise their right to opt into the lawsuit;
3                 b.      Back pay (including interest and benefits) for Plaintiffs and the
4    collective members;
5                 c.      Liquidated damages;
6                 d.      Pre-judgment and post-judgment interest;
7                 e.      Attorneys’ fees and costs to the fullest extent allowed by law; and
8                 f.      Such other relief as the Court deems just, necessary and proper.
9                                            COUNT II
10                     Title VII of the Civil Rights Act of 1964, as amended
11                                 (42 U.S.C. §§ 2000e, et seq.)
12         110. Plaintiffs re-allege and incorporate by reference each and every allegation
13   contained in the previous paragraphs of this Complaint as if fully set forth herein.
14         111. Plaintiffs Morgan, Lloyd, Rapinoe and Sauerbrunn bring this claim on
15   behalf of themselves and the class they represent.
16         112. The conduct described herein violates Title VII of the Civil Rights Act of
17   1964, 42 U.S.C. §§ 2000e, et seq.
18         113. The USSF has and continues to intentionally discriminate against
19   Plaintiffs Morgan, Lloyd, Rapinoe and Sauerbrunn and the class they seek to represent
20   on the basis of gender by maintaining a policy and practice of treating them less
21   favorably than similarly situated male employees with respect to, among other things,
22   pay; playing, training and travel conditions; promotion of games; and support and
23   development for games.
24         114. The USSF’s discriminatory practices described above have denied
25   Plaintiffs Morgan, Lloyd, Rapinoe, Sauerbrunn and the class they seek to represent of
26   compensation and other benefits of employment to which they are entitled, which has
27   resulted in the loss of past and future wages and other job benefits, and have caused
28   these Plaintiffs to suffer emotional distress.

                                                  21
                                             COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 23 of 25 Page ID #:23



1          115. The USSF acted or failed to act as herein alleged with malice or reckless
2    indifference to the protected rights of Plaintiffs Morgan, Lloyd, Rapinoe, Sauerbrunn
3    and the class they seek to represent. Plaintiffs and the class are thus entitled to
4    punitive damages.
5          116. Plaintiffs request relief as hereinafter described.
6                                   PRAYER FOR RELIEF
7          WHEREFORE, Plaintiffs Morgan, Lloyd, Rapinoe and Sauerbrunn, on behalf
8    of themselves and the class they seek to represent, pray for relief as follows:
9                    a.   Certify this action as a class action under Title VII, designate
10   Plaintiffs Morgan, Lloyd, Rapinoe and Sauerbrunn as the representatives of the
11   proposed class, and their counsel of record as Class Counsel;
12                   b.   All damages that the individual Plaintiffs and the class have
13   sustained as a result of the USSF’s unlawful conduct including, but not limited to,
14   back pay, front pay, general and special damages for lost compensation and job
15   benefits that they would have received but for the discriminatory practices of the
16   USSF;
17                   c.   Exemplary and punitive damages in an amount commensurate with
18   the USSF’s ability to pay and to deter future discriminatory conduct;
19                   d.   A preliminary and permanent injunction against the USSF and its
20   directors, officers, agents, employees, representatives, and any and all persons acting
21   in concert with them, from engaging in each of the unlawful policies and practices set
22   forth herein;
23                   e.   A declaratory judgment that the practices complained of in this
24   Complaint are unlawful and violate 42 U.S.C. § 2000e, et seq.;
25                   f.   An adjustment of the wage rates and benefits for Plaintiffs
26   Morgan, Lloyd, Rapinoe and Sauerbrunn and the class to the level these Plaintiffs and
27   the class would be enjoying but for the USSF’s discriminatory practices;
28

                                                22
                                            COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 24 of 25 Page ID #:24



1                g.      Costs incurred, including reasonable attorneys’ fees, to the extent
2    allowable by law;
3                h.      Pre-judgment and post-judgment interest, as provided by law; and
4                i.      Such other relief as the Court deems just, necessary and proper.
5
6    Dated: March 8, 2019                   WINSTON & STRAWN LLP

7                                           By: /s/ Diana Hughes Leiden
                                                Jeffrey L. Kessler
8                                               David G. Feher
                                                Cardelle B. Spangler
9                                               Diana Hughes Leiden
                                                Jeanifer E. Parsigian
10                                               Attorneys for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                23
                                           COMPLAINT
     Case 2:19-cv-01717 Document 1 Filed 03/08/19 Page 25 of 25 Page ID #:25



1                                 DEMAND FOR JURY TRIAL
2           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by
3    jury on all issues so triable.
4
5    Dated: March 8, 2019                   WINSTON & STRAWN LLP
6                                           By: /s/ Diana Hughes Leiden
                                                Jeffrey L. Kessler
7                                               David G. Feher
                                                Cardelle B. Spangler
8                                               Diana Hughes Leiden
                                                Jeanifer E. Parsigian
9
                                                 Attorneys for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                24
                                           COMPLAINT
